PER CURIAM.
This is the appeal of the summary denial of a Rule 3.850 motion for post-conviction relief on multiple grounds. The appeal would have been untimely, but the state concedes that because the lower court failed to inform appellant in writing of his right to appeal within thirty days, the appeal must be treated as timely. The state also concedes that claims one and two of appellant’s motion were legally sufficient and could not be summarily denied without record support. We agree that the lower court has failed to do its work on this Rule 3.850 motion and, accordingly, we reverse and remand.
REVERSED and REMANDED.
GRIFFIN and THOMPSON, JJ., concur.
DAUKSCH, J., concurs in result only.